t c summary opinion united_states tax_court ronald a horton petitioner v commissioner of internal revenue respondent docket no 17058-04s filed date robert l stephens jr for petitioner robert v boeshaar for respondent nims judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion may not be cited as authority unless otherwise indicated all other section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this matter is before the court on petitioner’s motion for award of costs and attorney’s fees pursuant to sec_7430 the issue for consideration is whether petitioner is entitled to reasonable costs for expenses_incurred in proceedings with the internal_revenue_service regarding his federal_income_tax liability background petitioner claimed head-of-household filing_status the earned_income_credit and a dependency_exemption deduction on hi sec_2002 and federal_income_tax returns respondent determined that petitioner’s daughter did not qualify as a dependent and that petitioner was not entitled to the claimed filing_status credit and deduction for the and taxable years respondent issued a notice_of_deficiency with respect to petitioner’ sec_2002 taxable_year on date petitioner filed a petition in connection with the taxable_year on date petitioner’s case was assigned to appeals officer pat fu ms fu petitioner provided respondent with various documentation including a modified divorce decree and parenting plan signed by petitioner’s former wife these documents supported petitioner’s position that his daughter resided with him in and that he provided over half of her total support for the year the parties reached a settlement regarding the taxable_year on date the parties agreed that petitioner was entitled to the claimed filing_status credit and deduction for the taxable_year on date petitioner received a proposed notice_of_deficiency from respondent’s examiner jan sinclair ms sinclair regarding the taxable_year respondent proposed to disallow for the same items as those at issue for the taxable_year on date petitioner sent a letter to ms sinclair asking her to use petitioner’s submissions for the taxable_year to settle the taxable_year petitioner asserted that once respondent had agreed to petitioner’s status as head-of-household in the examination would be unnecessary on date respondent issued a notice_of_deficiency to petitioner with respect to the taxable_year on date shortly before the parties reached a final settlement regarding the taxable_year petitioner sent a letter to ms fu that stated in part i don’t know if you can help us or not but i am enclosing a copy of the very same type of notice for mr horton’s tax_year this was brought about of course by the very same problem that we have finally brought to resolution for now in i am also enclosing a copy of our letter to ms sinclair written in may of informing her of the on- going petition for is there any way you can help us avoid having to go through this entire process again for another two years whatever you could do would certainly be greatly appreciated on date petitioner sent ms sinclair another letter informing her of the imminent settlement regarding the taxable_year and attaching a copy of the letter sent on date petitioner filed a petition with respect to the taxable_year on date at the time the petition was filed petitioner resided in billings montana on date petitioner filed a motion for summary_judgment pursuant to rule on date petitioner faxed copies of his daughter’s birth certificate social_security card and school record to respondent on date the parties filed a stipulation of settled issues which resolved all issues in petitioner’s favor on date petitioner filed a motion for award of costs and attorney’s fees petitioner seeks an award of dollar_figure respondent contends that petitioner is not the prevailing_party within the meaning of sec_7430 because respondent’s position was substantially justified until date when petitioner provided relevant information regarding the taxable_year furthermore respondent argues that petitioner failed to exhaust his administrative remedies unreasonably protracted the proceedings and claimed unreasonable costs neither party has requested a hearing and we conclude that a hearing is not necessary for the proper disposition of petitioner’s motion rule a therefore we decide petitioner’s motion on the basis of the parties’ submissions and the record developed to date for the reasons described below we deny petitioner’s claim for costs and attorney’s fees discussion sec_7430 provides for the award of litigation costs in any court_proceeding which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty pursuant to the internal_revenue_code an award of litigation costs may be made where the taxpayer is the prevailing_party has exhausted the administrative remedies with the internal_revenue_service and did not unreasonably protract the administrative or court_proceeding see sec_7430 to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or with respect to the most significant issue or set of issues presented and at the time the petition is filed satisfy a net_worth requirement sec_7430 respondent has conceded that petitioner meets the net_worth requirement sec_7430 however provides that a taxpayer shall not be treated as the prevailing_party if the united_states establishes that the position_of_the_united_states in the proceeding was substantially justified respondent contends that petitioner is not the prevailing_party within the meaning of sec_7430 because respondent’s position was substantially justified prior to date on which date petitioner faxed to respondent copies of documents sufficient to establish petitioner’s position within a little over a month thereafter the parties filed a stipulation that resolved all issues in petitioner’s favor respondent’s position was substantially justified if based on all the facts and circumstances and legal precedents related to the case respondent acted reasonably 487_us_552 89_tc_79 affd 861_f2d_131 5th cir we must examine whether respondent’ position was reasonable given the available facts and circumstances at the time respondent took his position 108_tc_430 a significant factor in determining whether the position of the internal_revenue_service was substantially justified as of a given date is whether on or before that date the taxpayer presented all relevant information under the taxpayer’s control and relevant legal arguments supporting the taxpayer’s position to the appropriate internal_revenue_service personnel sec_301_7430-5 proced admin regs the fact that the commissioner eventually conceded a case does not alone establish that his position was unreasonable 931_f2d_1044 5th cir 92_tc_760 here petitioner failed to specify whether he seeks litigation or administrative costs the position_of_the_united_states with respect to recovery_of litigation costs is the position taken by the commissioner in the answer to the petition 861_f2d_131 5th cir affg 89_tc_79 for purposes of recovery_of administrative costs the commissioner’s position is determined as of the earlier of the date of the receipt by the taxpayer of the notice of the decision of the appeals_office or the date of the notice_of_deficiency which in this case was date sec_7430 under sec_7430 our application of the substantially justified standard in a litigated case is limited to the period beginning with the point at which the commissioner’s counsel has become involved sher v commissioner t c pincite this would normally take place when the commissioner answered the petition id however in a small_tax_case such as this no answer is required see rule b accordingly respondent’s position for the purposes of the motion is the position maintained by respondent during the pendency of this case we note that respondent’s position specifically that petitioner was not entitled to head-of-household filing_status the earned_income_credit and the dependency_exemption deduction was the same in both the administrative and the judicial proceedings sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent sec_152 defines a dependent to include a taxpayer’s child provided that more than half of the child’s support was received from the taxpayer during the calendar_year under sec_152 if a child receives over half of his support during the calendar_year from divorced parents and such child is in the custody of one or both parents for more than one-half of the calendar_year then such child is treated for purposes of sec_152 as receiving over half the support from the parent having custody for a greater portion of the calendar_year regardless of which parent actually provided the support petitioner contends that since the date letter directed respondent to use information previously submitted for the taxable_year respondent had a basis to resolve the examination for the taxable_year we disagree the documents submitted in date relating to the taxable_year were useful but not sufficient to invalidate respondent’s position as to the taxable_year each taxable_year stands on its own and must be separately considered see 394_us_678 respondent’s position was substantially justified until date when petitioner provided respondent with relevant information related to the taxable_year the commissioner has a reasonable period to analyze submitted documentation and modify his position accordingly sokol v commissioner supra pincite we note that respondent promptly settled all issues related to the taxable_year after petitioner’s claims were substantiated we conclude that respondent’s position was substantially justified under sec_7430 respondent was unaware that his position was invalid because he had yet to receive sufficient information necessary to make an appropriate determination as to petitioner’s taxable_year moreover the parties did not reach a final settlement regarding petitioner’ sec_2002 taxable_year until more than months after the notice_of_deficiency was issued we also note that in his motion petitioner has apparently intermingled services which were rendered for both the and taxable years obviously any services relating to are irrelevant in this tax case it was petitioner’s job to sort these out and this he has not done we hold that petitioner is not entitled to an award of costs and attorney’s fees because respondent’s position was substantially justified as a result of our conclusion we need not discuss whether petitioner exhausted his administrative remedies unreasonably protracted the proceedings or claimed unreasonable costs we have considered all the contentions and arguments of the parties not discussed herein and we conclude they are without merit irrelevant or moot to reflect the foregoing an appropriate order and decision will be entered
